Appeal from an order of the County Court of Saratoga County denying the relator’s petition for a writ of error in the nature of coram nobis. The appellant contended that the attorney who appeared for him at the time the appellant pleaded guilty had not been retained by him or on his behalf. However, the minutes of the proceedings show that the defendant stated to the court that the attorney in question represented him and that, in the defendant’s presence, the attorney spoke on the defendant’s behalf without any protest or objection of any kind. Order unanimously affirmed. Present — Bergan, J. P., Coon, Halpern, Zeller and Gibson, JJ.